On Rehearing
PER CURIAM:
In our opinion we stated the original lease stipulated the lessee must pay for painting the premises. In an application for rehearing, Appellee correctly states that our interpreting a “maintenance” provision to include painting the premises is a strained construction of the instrument. On reconsideration, we agree. However, this does not change the result we have reached herein. In the instant case, when the lessor so interpreted the lease to obtain payment for the repainting from the lessee, this constituted an acceptance by implication of the lessee’s offer of August 26, 1969, to lease the premises until January 31, 1972.
Appellee’s application for a rehearing is denied.
Rehearing denied.